





HERITAGE FINANCIAL CORPORATION
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is made and entered into on November 4, 2019,
effective as of July 1, 2019, by and between HERITAGE FINANCIAL CORPORATION and
DAVID A. SPURLING. As used in this Agreement, capitalized terms have the
meanings set forth in Section 20.


RECITALS


A.Executive is currently employed by the Company pursuant to that certain
Employment Agreement, effective as of January 1, 2014 (the “Prior Agreement”).


B.
Heritage Bank is a wholly-owned subsidiary of the Company.



C.The Company desires to continue to employ Executive pursuant to the terms of
this Agreement and Executive desires to continue to be employed by the Company
pursuant to such terms.


D.The Parties have made commitments to each other on a variety of important
issues concerning Executive’s employment with the Company, including the
performance that will be expected of Executive, the compensation Executive will
be paid, how long and under what circumstances Executive will remain employed,
and the financial details relating to any decision that either the Company or
Executive may make to terminate this Agreement and Executive’s employment with
the Company.


E.The Parties desire to enter into this Agreement as of the Effective Date and,
to the extent provided herein, to have this Agreement supersede all prior
employment agreements between the Parties, whether or not in writing, and to
have any such prior employment agreements (specifically including the Prior
Agreement) become null and void as of the Effective Date.


AGREEMENT


In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:


1.    Employment Period. The Company shall continue to employ Executive during
the Employment Period and Executive shall continue to remain in the employ of
the Company and provide services to the Company during the Employment Period in
accordance with the terms of this Agreement. The “Employment Period” shall be
the period beginning on the Effective Date and ending on June 30, 2022, unless
sooner terminated as provided herein. The Employment Period shall be extended
automatically for one additional year beginning on July 1, 2020 and on each July





--------------------------------------------------------------------------------




1 thereafter unless either Party notifies the other Party, by written notice
delivered no later than 90 days prior to such July 1, that the Employment Period
shall not be extended for an additional year. Notwithstanding any provision of
this Agreement to the contrary, if a Change in Control occurs during the
Employment Period, this Agreement shall remain in effect for the two-year period
immediately following the Change in Control and shall then terminate.


2.    Duties. During the Employment Period, Executive shall devote Executive’s
full business time, energy and talent to serving as an Executive Vice President
and Chief Credit Officer of the Company and as an Executive Vice President and
Chief Credit Officer of Heritage Bank, subject to the direction of the President
and Chief Executive Officer (“CEO”) of the Company and Heritage Bank,
respectively. Executive shall have the duties that are commensurate with
Executive’s position(s) and any other duties that may be assigned to Executive
by the CEO and Executive shall perform all such duties faithfully and
efficiently. Executive shall have such powers as are inherent to the
undertakings applicable to Executive’s position and necessary to carry out the
duties required of Executive hereunder. Executive shall perform the duties
required by this Agreement at the Company’s Principal Business Location, unless
the nature of such duties requires otherwise. Notwithstanding the foregoing
provisions of this Section 2, during the Employment Period, Executive may devote
reasonable time to activities other than those required under this Agreement,
including activities of a charitable, educational, religious, or similar nature
to the extent such activities do not, in the judgment of the CEO, inhibit,
prohibit, interfere with, or conflict with Executive’s duties under this
Agreement or conflict in any material way with the business of the Company or an
Affiliate; provided, however, that Executive shall not serve on the board of
directors of any business (other than the Company or an Affiliate) or hold any
other position with any business without receiving the prior written consent of
the CEO.


3.    Compensation and Benefits. During the Employment Period, while Executive
is employed by the Company, the Company shall compensate Executive for
Executive’s services as follows:


(a)    Executive shall be paid a base salary at an annual rate of Three Hundred
Seventeen Thousand One Hundred and Thirty-Seven Dollars and Twenty Cents
($317,137.20) (the “Annual Base Salary”), which shall be payable in accordance
with the normal payroll practices of the Company then in effect. Each year
during the Employment Period, Executive’s Annual Base Salary shall be reviewed
by the Board to determine if any increase (but not decrease) is appropriate,
with any such increase to be effective as of July 1 of the year of such
adjustment.


(b)    Executive shall be eligible to receive performance-based annual incentive
bonuses (each, the “Incentive Bonus”) from the Company for each fiscal year
ending during the Employment Period. Incentive Bonuses shall be established and
determined in accordance with the Company’s annual cash incentive plan, as may
be in effect from time to time, or otherwise as determined by the Board.
Executive’s target Incentive Bonus opportunity shall be thirty-five percent
(35%) of Annual Base Salary (the “Target Bonus”), subject at all times to the
discretion of the Board. Any Incentive Bonus shall be paid to Executive no later
than two and one-half months after the close of the year in which it is earned,
provided that any Incentive Bonus shall not be considered earned until the Board
has made all determinations and taken all actions necessary to establish such
Incentive Bonus.







--------------------------------------------------------------------------------




(c)    Executive shall be eligible to participate, subject to the terms thereof,
in all incentive plans of the Company as may be in effect from time to time with
respect to senior executives employed by the Company, on as favorable a basis as
other similarly situated and performing executives (excluding participation in
any non-qualified retirement or deferred compensation programs, unless
specifically selected for participation by the Company). During the Employment
Period, Executive and Executive’s dependents, as the case may be, shall be
eligible to participate, subject to the terms thereof, in all tax qualified
retirement and similar benefit plans and all medical, dental, disability, group
and executive life, accidental death and travel accident insurance, and other
similar welfare benefit plans of the Company as may be in effect from time to
time with respect to senior executives employed by the Company, on as favorable
a basis as other similarly situated and performing executives.


(d)    Executive shall be entitled to accrue paid vacation in accordance with
and subject to the Company’s vacation programs and policies as may be in effect
from time to time.


(e)    Executive shall be eligible to be reimbursed by the Company, on terms
that are substantially similar to those that apply to other similarly situated
and performing executives employed by the Company, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging, and similar items that are
consistent with the Company’s expense reimbursement policy and that are actually
incurred by Executive in the promotion of the Company’s business.


4.    Rights upon Termination. This Agreement and Executive’s employment under
this Agreement may be terminated for any of the reasons described in this
Section 4. Executive’s right to benefits, if any, for periods after the
Termination Date shall be determined in accordance with this Section 4:


(a)    Minimum Benefits. If the Termination Date occurs during the Employment
Period for any reason, Executive shall be entitled to the Minimum Benefits, in
addition to any other benefits to which Executive may be entitled under the
following provisions of this Section 4 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to Executive
pursuant to this Section 4(a) shall be provided within 30 days after the
Termination Date; provided, however, that any benefits, incentives or awards
payable as described in Section 4(g) shall be provided in accordance with the
terms of the applicable plan, program or arrangement. Except as may expressly be
provided to the contrary in this Agreement, nothing in this Agreement shall be
construed as requiring Executive to be treated as employed by the Company or any
Affiliate following the Termination Date for purposes of any plan, program, or
arrangement.


(b)    Termination for Cause; Death; Disability; Voluntary Resignation;
Non-Renewal. If the Termination Date occurs during the Employment Period and is
a result of a Termination for Cause, Executive’s death or Disability, or a
termination by Executive other than for Good Reason, or if this Agreement
expires due to notice of non-renewal by either Party as provided under Section 1
or at the end of a Covered Period, then, other than the Minimum Benefits,
Executive shall have no right to benefits under this Agreement (and the Company
and its Affiliates shall have no obligation to provide any such benefits) for
periods after the Termination Date.







--------------------------------------------------------------------------------




(c)    Termination other than for Cause; Termination for Good Reason. If
Executive’s employment is subject to a Termination other than during a Covered
Period, then, in addition to the Minimum Benefits, the Company shall provide
Executive the following benefits:


(i)    On the first regularly-scheduled payroll date following the 45th day
following the Termination Date, Executive shall commence receiving the Severance
Amount (less any amount described in Section 4(c)(ii)), with such amount to be
paid in 24 substantially equal monthly installments, with each successive
payment being due on the monthly anniversary of the Termination Date, or the
next regularly scheduled payroll dates following such dates.


(ii)    To the extent any portion of the Severance Amount exceeds the “safe
harbor” amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first
regularly-scheduled payroll date following the 45th day following the
Termination Date.


(iii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits described in Section 4(e).


(iv)    Any equity awards granted to Executive by the Company that are subject
to vesting, performance, or target requirements shall be treated as having
satisfied all service-based vesting requirements, and performance–based vesting
requirements shall be based upon actual Company performance for the applicable
periods and settled thereafter as if Executive had continued service through the
end of the applicable performance period (without proration for duration of
employment), and with such vesting to be no less than as otherwise provided in
the applicable plan and award agreements.


(v)    Any Company contributions made pursuant to the Deferred Compensation Plan
that are subject to vesting requirements shall be treated as having satisfied
such vesting requirements.


(d)    Termination upon a Change in Control. If Executive’s employment is
subject to a Termination within a Covered Period, then, in addition to Minimum
Benefits, the Company shall provide Executive the following benefits:


(i)    On the 45th day following the Termination Date, the Company shall pay
Executive a lump sum payment in an amount equal to the Severance Amount
Executive (and Executive’s dependents, as may be applicable) shall be entitled
to the benefits provided in Section 4(e).


(ii)    Any equity awards granted to Executive by the Company that are subject
to vesting, performance, or target requirements shall be treated as having
satisfied such vesting, performance, and target requirements at target level
performance (without proration for duration of employment).





--------------------------------------------------------------------------------






(e)    Medical and Dental Benefits. If Executive’s employment is subject to a
Termination, then to the extent that Executive or any of Executive’s dependents
may be covered under the terms of any medical or dental plans of the Company (or
an Affiliate) for active employees immediately prior to the Termination Date,
then, provided Executive is eligible for and elects coverage under the health
care continuation rules of COBRA, the Company shall provide Executive and those
dependents with coverage equivalent to the coverage in effect immediately prior
to the Termination. For a period of twelve (12) months (18 months for a
Termination during a Covered Period), Executive shall be required to pay the
same amount as Executive would pay if Executive continued in employment with the
Company during such period and thereafter Executive shall be responsible for the
full cost of such continued coverage; provided, however, that such coverage
shall be provided only to the extent that it does not result in any additional
tax or other penalty being imposed on the Company (or an Affiliate) or violate
any nondiscrimination requirements then applicable with respect to the
applicable plans. The coverages under this Section 4(e) may be procured directly
by the Company (or an Affiliate, if appropriate) apart from, and outside of the
terms of the respective plans, provided that Executive and Executive’s
dependents comply with all of the terms of the substitute medical or dental
plans, and provided, further, that the cost to the Company and its Affiliates
shall not exceed the cost for continued COBRA coverage under the Company’s (or
an Affiliate’s) plans, as set forth in the immediately preceding sentence. In
the event Executive or any of Executive’s dependents is or becomes eligible for
coverage under the terms of any other medical and/or dental plan of a subsequent
employer with plan benefits that are comparable to Company (or Affiliate) plan
benefits, the Company’s and its Affiliates’ obligations under this Section 4(e)
shall cease with respect to the eligible Executive and/or dependent. Executive
and Executive’s dependents must notify the Company of any subsequent employment
and provide information regarding medical and/or dental coverage available.


(f)
Golden Parachute Payment Adjustment.



(i)    If the value of any payment or other benefit Executive would receive in
connection with a Change in Control (the “Benefit”) would (A) constitute a
“parachute payment” within the meaning of Code Section 280G, and (B) but for
this sentence, be subject to the Excise Tax, then the Benefit shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (1) the largest
portion of the Benefit that would result in no portion of the Benefit being
subject to the Excise Tax or (2) the largest portion, up to and including the
total, of the Benefit, whichever amount, after taking into account all
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Benefit
notwithstanding that all or some portion of the Benefit may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Benefit equals the Reduced Amount, reduction
shall occur in the following order unless Executive elects in writing a
different order (provided, however, that such election shall be subject to the
Company’s approval if made on or after the date on which the event that triggers
the Benefit occurs and to the extent that such election does not violate Code
Section 409A): reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits. In the event that accelerated
vesting of stock awards is to be reduced, such accelerated vesting shall





--------------------------------------------------------------------------------




be cancelled in the reverse order of the grant date of Executive’s stock awards
unless Executive elects in writing a different order for cancellation.


(ii)    The accounting firm engaged by the Company for general audit purposes as
of the day prior to the effective date of the Change in Control shall perform
any calculations necessary in connection with this Section 4(f). If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity, or group effecting the Change in Control, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.


(iii)    The accounting firm engaged to make the determinations under this
Section 4(f) shall provide its calculations, together with detailed supporting
documentation, to Executive and the Company within 15 calendar days after the
date on which Executive’s right to a Benefit is triggered (if requested at that
time by Executive or the Company) or such other time as requested by Executive
or the Company. If the accounting firm determines that no Excise Tax is payable
with respect to a Benefit, it shall furnish Executive and the Company with an
opinion reasonably acceptable to Executive that no Excise Tax will be imposed
with respect to such Benefit. Any good faith determinations of the accounting
firm made hereunder shall be final, binding, and conclusive upon Executive and
the Company, except as set forth below.


(iv)    If, notwithstanding any reduction described in this Section 4(f), the
IRS determines that Executive is liable for the Excise Tax as a result of the
receipt of the payment of benefits as described above, then Executive shall be
obligated to pay back to the Company, within 30 days after a final IRS
determination, or, in the event Executive challenges the final IRS
determination, within 30 days after a final judicial determination, a portion of
the payment equal to the Repayment Amount. The “Repayment Amount” with respect
to the payment of benefits shall be the smallest amount, if any, required to be
paid to the Company so that Executive’s net after-tax proceeds with respect to
any payment of benefits (after taking into account the payment of the Excise Tax
and all other applicable taxes imposed on such payment) are maximized. The
Repayment Amount with respect to the payment of benefits shall be $0 if a
Repayment Amount of more than $0 would not result in Executive’s net after-tax
proceeds with respect to the payment of such benefits being maximized. If the
Excise Tax is not eliminated pursuant to this Section 4(f), Executive shall pay
the Excise Tax


(v)    Notwithstanding any other provision of this Section 4(f), if there is a
reduction in the payment of benefits as described in this Section 4(f), the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and (C)
Executive pays the Excise Tax, then the Company shall pay to Executive those
benefits that were reduced pursuant to Section 4(f) contemporaneously or as soon
as administratively possible after Executive pays the Excise





--------------------------------------------------------------------------------




Tax so that Executive’s net after-tax proceeds with respect to the payment of
benefits is maximized.


(g)
Other Benefits.



(i)    Executive’s rights following a termination of employment with the Company
and its Affiliates for any reason with respect to any benefits, incentives, or
awards provided to Executive pursuant to the terms of any plan, program, or
arrangement sponsored or maintained by the Company or its Affiliates, whether
tax-qualified or not, which are not specifically addressed herein, shall be
subject to the terms of such plan, program, or arrangement and this Agreement
shall have no effect upon such terms except as specifically provided herein.


(ii)    Except as specifically provided herein, the Company and its Affiliates
shall have no further obligations to Executive under this Agreement following
Executive’s termination of employment for any reason.


(h)    Removal from any Boards and Positions. Upon Executive’s termination of
employment for any reason under this Agreement, Executive shall be deemed to
resign (i) if a member, from the Board and the board of directors of any
Affiliate and any other board to which Executive has been appointed or nominated
by or on behalf of the Company or an Affiliate,
(ii)from each position with the Company and any Affiliate, including as an
officer of the Company or an Affiliate and (iii) as a fiduciary of any employee
benefit plan of the Company and any Affiliate.


(i)
Regulatory Suspension and Termination.



(i)    If Executive is suspended or temporarily prohibited from participating in
the conduct of the affairs of the Company or an Affiliate by a notice served
under Section 8(e) or 8(g) of the FDIA, or pursuant to Section 30.12.040 of the
Revised Code of Washington, all obligations of the Company and its Affiliates
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings; if the charges in such notice are dismissed, the
Company may in its discretion (A) pay Executive all or part of the compensation
withheld while its and its Affiliates’ obligations under this Agreement were
suspended and (B) reinstate in whole or in part any of its and its Affiliates’
obligations that were suspended, all in accordance with Code Section 409A. If
Executive is removed or permanently prohibited from participating in the conduct
of the affairs of the Company or an Affiliate by an order issued under Section
8(e) or 8(g) of the FDIA, or pursuant to Section 30.12.040 of the Revised Code
of Washington, all obligations of the Company and its Affiliates under this
Agreement shall terminate as of the effective date of the order, provided that
this Section 4(i) shall not affect any vested rights of the Parties.


(ii)    If the Company is in default as defined in Section 3(x) of the FDIA, all
obligations of the Company under this Agreement shall terminate as of the date
of default, provided that this Section 4(i) shall not affect any vested rights
of the Parties.







--------------------------------------------------------------------------------




(iii)    All obligations of the Company under this Agreement shall be
terminated, except to the extent determined by the FDIC that continuation of
this Agreement is necessary for the continued operation of the institution, at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of the Company under the authority contained in Section 13(c) of the FDIA, or
when the Company is determined by the FDIC to be in an unsafe or unsound
condition, provided that this Section 4(i) shall not affect any vested rights of
the Parties.


(iv)    Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
FDIA.


(j) Clawback. Notwithstanding any provision of this Agreement to the contrary,
if any Severance Restrictions require the recapture or “clawback” of any
Severance Amount paid to Executive under this Agreement, Executive shall repay
to the Company the aggregate amount of any such payments, with such repayment to
occur no later than 30 days following Executive’s receipt of a written notice
from the Company (setting forth in detail the particulars of the applicable
Severance Restrictions) indicating that payments received by Executive under
this Agreement are subject to recapture or clawback pursuant to the Severance
Restrictions.


5.    Release. Notwithstanding any provision of this Agreement to the contrary,
no benefits owed to Executive under Section 4(c), 4(d) or 4(e) (other than the
Minimum Benefits) shall be provided to Executive unless Executive executes
(without subsequent revocation) and delivers to the Company a Release within 21
days (or such longer period to the extent required by applicable law) following
the Termination Date.


6.    Restrictive Covenants. Executive acknowledges that Executive has been and
will continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Company and
its Affiliates (including the Confidential Information), which, if exploited by
Executive, would seriously, adversely, and irreparably affect the interests of
the Company and its Affiliates and the ability of each to continue its business
and therefore hereby agrees to be bound by the restrictions contained in this
Section 6 (the “Restrictive Covenants”).
(a)    Confidential Information.


(i)    Executive acknowledges that, during the course of Executive’s employment
with the Company and its Affiliates, Executive may produce and have access to
Confidential Information. Executive shall not directly or indirectly use,
disclose, copy, or make lists of Confidential Information for the benefit of
anyone other than the Company, either during or after Executive’s employment
with the Company and its Affiliates, except to the extent that such information
is or thereafter becomes lawfully available from public sources, or such
disclosure is authorized in writing by the Company, required by law, or
otherwise as reasonably necessary or appropriate in connection with the
performance by Executive of Executive’s duties hereunder. If Executive receives
a subpoena or other court order or is otherwise required by law to provide
information to a governmental authority or





--------------------------------------------------------------------------------




other person concerning the activities of the Company or its Affiliates, or
Executive’s activities in connection with the business of the Company or its
Affiliates, Executive shall immediately notify the Company of such subpoena,
court order, or other requirement and deliver forthwith to the Company a copy
thereof and any attachments and non-privileged correspondence related thereto.
Executive shall take reasonable precautions to protect against the inadvertent
disclosure of Confidential Information. Executive shall abide by the Company’s
and its Affiliates’ policies, as in effect from time to time, respecting
avoidance of interests conflicting with those of the Company and its Affiliates.
In this regard, Executive shall not directly or indirectly render services to
any person or entity where Executive’s service would involve the use or
disclosure of Confidential Information. Executive shall not use any Confidential
Information to guide Executive in searching publications or other publicly
available information, selecting a series of items of knowledge from unconnected
sources, and fitting them together to claim that Executive did not violate any
terms set forth in this Agreement.


(ii)    Notwithstanding the foregoing, an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Accordingly, Executive has the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. Executive
also has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b). Nothing in this Agreement shall be
construed to authorize, or limit liability for, an act that is otherwise
prohibited by law, such as the unlawful access of material by unauthorized
means.


(iii)    Nothing contained herein shall impede Executive’s ability to report
possible federal securities law violations to the Securities and Exchange
Commission and other governmental agencies (i) without the Company’s prior
approval, and (ii) without having to forfeit or forego any resulting
whistleblower awards.


(iv)    Nothing contained herein shall impede Executive’s ability to disclose
sexual harassment or sexual assault occurring in the workplace, at work related
events coordinated by or through Employer, or between employees, or between
employees off of the Employer premises.


(b)
Documents and Property.



(i)    All records, files, documents, and other materials or copies thereof
relating to the business of the Company or its Affiliates that Executive
prepares, receives,





--------------------------------------------------------------------------------




or uses, shall be and remain the sole property of the Company and, other than in
connection with the performance by Executive of Executive’s duties hereunder,
shall not be removed from the premises of the Company or its Affiliates without
the Company’s prior written consent, and shall be immediately returned to the
Company upon Executive’s termination of employment for any reason, together with
all copies (including copies or recordings in electronic form), abstracts,
notes, or reproductions of any kind made from or about the records, files,
documents, or other materials. Executive shall disclose to the Company all
computer and internet user identifications and passwords used by Executive in
the course of Executive’s performance of Executive’s duties hereunder or
necessary for accessing information on the Company’s or its Affiliates’ computer
systems upon Executive’s termination of employment for any reason.


(ii)    Executive acknowledges that Executive’s access to and permission to use
the Company’s and its Affiliates’ computer systems, networks, and equipment, and
all Company and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Company. Any other access to or
use of such systems, network, equipment, and information is without
authorization and is prohibited. The restrictions contained in this Section 6(b)
extend to any personal computers or other electronic devices of Executive that
are used for business purposes relating to the Company or its Affiliates
(including smart phones, PDAs, digital tablets, or other portable electronic
devices). Executive shall not transfer any Company or Affiliate information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to the Company or an Affiliate. Upon the
termination of Executive’s employment with the Company for any reason,
Executive’s authorization to access and permission to use the Company’s and its
Affiliates’ computer systems, networks, and equipment, and any Company and
Affiliate information contained therein, shall cease.


(c)    Non-Competition and Non-Solicitation. The primary service area of the
Company’s and its Affiliates’ businesses in which Executive will actively
participate extends separately to the Restricted Area. Therefore, as an
essential ingredient of and in consideration of this Agreement and Executive’s
employment, or continued employment, with the Company and its Affiliates,
Executive shall not, during Executive’s employment or during the Restricted
Period, whether the termination of Executive’s employment occurs during the
Employment Period or thereafter, directly or indirectly do any of the following:


(i)    Engage or invest in, own, manage, operate, finance, control, participate
in the ownership, management, operation, or control of, be employed by,
associated with, or in any manner connected with, serve as a director, officer,
or consultant to, lend Executive’s name or any similar name to, lend Executive’s
credit to, or render services or advice to, any person, firm, partnership,
corporation, or trust that owns, operates, or is in the process of forming a
Competitor with an office located, or to be located at an address identified in
a filing with any regulatory authority, within the Restricted Area; provided,
however, that the ownership by Executive of shares of the capital stock of any
institution, which shares are listed on a securities exchange and that do not
represent more than 1% of the institution’s outstanding capital stock, shall not
violate any terms of this





--------------------------------------------------------------------------------




Agreement. For purposes of clarification and not limitation or expansion, it is
the intent of the Parties that the foregoing is not intended to limit Executive
from performing services outside of the Restricted Area for a person or entity
solely because the person or entity has a location within the Restricted Area,
unless Executive’s services are directed towards activities on behalf of such
person or entity within the Restricted Area;


(ii)    (A) Induce or attempt to induce an employee of the Company or its
Affiliates (limited to all officer-level employees, Executive’s direct reports,
or members of Executive’s department or area of responsibility) to leave the
employ of the Company or its Affiliates; (B) in any way interfere with the
relationship between the Company or its Affiliates and any management-level
employee of the Company or its Affiliates; or
(A)induce or attempt to induce any customer, supplier, licensee, or other
business relation of the Company or its Affiliates to cease doing business with
the Company or its Affiliates or in any way interfere with the relationship
between the Company or its Affiliates and their respective customers, suppliers,
licensees, or other business relations.


(iii)    Solicit the business of any person or entity known to Executive to be a
customer of the Company or its Affiliates, where Executive, or any person
reporting to Executive, had accessed Confidential Information of, had an ongoing
business relationship with, or had made Substantial Business Efforts with
respect to, such person or entity, with respect to products, activities, or
services that compete in whole or in part with the products, activities, or
services of the Company or its Affiliates.


(iv)    Serve as the agent, broker, or representative of, or otherwise assist,
any person or entity in obtaining services or products from any Competitor
within the Restricted Area, with respect to products, activities, or services
that compete in whole or in part with the products, activities, or services of
the Company or its Affiliates.


(v)    Accept employment, provide services to, or act in any other such capacity
for or with any Competitor, if in such employment or capacity Executive would,
because of Executive’s knowledge of the Company’s Confidential Information or
trade secrets, inevitably use and/or disclose Company’s Confidential Information
or trade secrets in Executive’s work or service for such Competitor. For
purposes of clarification and not limitation or expansion, it is the intent of
the Parties that the foregoing is not intended to limit Executive from
performing services outside of the Restricted Area for a person or entity solely
because the person or entity has a location within the Restricted Area, unless
Executive’s services are directed towards activities on behalf of such person or
entity within the Restricted Area.


(d)    Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Executive for the Company or its Affiliates shall be deemed a work
made for hire. The Company shall at all times own and have exclusive right,
title, and interest in and to all Confidential Information and Inventions, and
the Company shall retain the exclusive right to license, sell, transfer, and
otherwise use and dispose of the same. All enhancements of the technology of the
Company or its Affiliates that are developed by Executive shall be the exclusive
property of the Company. Executive hereby assigns to the Company any right,
title, and interest in and to all





--------------------------------------------------------------------------------




Inventions that Executive may have, by law or equity, without additional
consideration of any kind whatsoever from the Company or its Affiliates.
Executive shall execute and deliver any instruments or documents and do all
other things (including the giving of testimony) requested by the Company (both
during and after the termination of Executive’s employment with the Company) in
order to vest more fully in the Company or its Affiliates all ownership rights
in the Inventions (including obtaining patent, copyright, or trademark
protection therefore in the United States and/or foreign countries). To the
extent required by applicable state statute, this Section 6(d) shall not apply
to an Invention for which no equipment, supplies, facility, or trade secret
information of the Company or its Affiliates was used and that was developed
entirely on Executive’s own time, unless the Invention (i) relates to the
business of the Company or an Affiliate or to the Company’s or an Affiliate’s
actual or demonstrably anticipated research or development or (ii) results from
any work performed by Executive for the Company or an Affiliate.


(e)    Remedies for Breach of Restrictive Covenants. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 6 are reasonable with respect to their duration,
geographical area, and scope. Executive further acknowledges that the
restrictions contained in this Section 6 are reasonable and necessary for the
protection of the legitimate business interests of the Company and its
Affiliates, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Company and its Affiliates
and such interests, and that such restrictions were a material inducement to the
Company to enter into this Agreement. In the event of any violation or
threatened violation of the restrictions contained in this Section 6, the
Company and the Affiliates, in addition to and not in limitation of, any other
rights, remedies, or damages available under this Agreement or otherwise at law
or in equity, (i) shall be entitled to preliminary and permanent injunctive
relief to prevent or restrain any such violation by Executive and all persons
directly or indirectly acting for or with Executive, as the case may be, without
any requirement that the Company or an Affiliate post bond and (ii) shall be
temporarily relieved of any obligation to pay or provide any amounts or benefits
pursuant to this Agreement during such dispute until the final adjudication is
made, and if Executive is found to have violated the restrictions contained in
this Section 6, the Company will be permanently relieved of any obligation to
pay or provide any amounts or benefits pursuant to this Agreement.


(f)    Other Agreements. In the event of the existence of another agreement
between the Parties that (i) is in effect during the Restricted Period, and (ii)
contains restrictive covenants that conflict with any of the provisions of this
Section 6, then the more restrictive of such provisions from the two agreements
shall control for the period during which both agreements would otherwise be in
effect.


7.    No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense, or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.





--------------------------------------------------------------------------------






8.    Notices. Notices and all other communications under this Agreement shall
be in writing and shall be deemed given when mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: if to the Company, Heritage Financial Corporation; Attention: Director
of Human Resources; 201 Fifth Avenue S.W.; Olympia, Washington 98501; and if to
Executive, to Executive’s most recent address in the Company’s records; or, in
each respective case, to such other address as either Party may furnish to the
other in writing, except that notices of changes of address shall be effective
only upon receipt.


9.    Applicable Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Washington applicable to agreements made and wholly to be performed in such
state without regard to conflicts of law provisions of any jurisdiction.


10.    Mandatory Arbitration. Except as provided in Section 6(e), if any dispute
or controversy arises under or in connection with this Agreement, and such
dispute or controversy cannot be settled through negotiation, the Parties shall
first try in good faith to settle the dispute or controversy by mediation
administered by the American Arbitration Association under its Commercial
Mediation Procedures. If such mediation is not successful, the dispute or
controversy shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
Notwithstanding the foregoing, the Company may resort to the Superior Court of
Thurston County, Washington for injunctive relief and such other relief as may
be available in the event that the Employee engages in conduct, after
termination of this Agreement, that amounts to a violation of the Washington
Trade Secrets Act, amounts to unlawful interference with the business
expectations of the Company or its Affiliates, or violates the Restrictive
Covenants contained herein. The FDIC may appear at any arbitration hearing but
any decision made thereunder shall not be binding on the FDIC.
11.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral (specifically including the Prior Agreement). By way of
clarification and not limitation, except as specifically provided in this
Agreement, the applicable plan documents with respect to any particular Company
benefit plan shall control with respect to the benefits provided thereunder. If
a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement and all other provisions shall remain in full force
and effect. The various covenants and provisions of this Agreement are intended
to be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and the Parties hereby agree that such scope may be judicially modified
accordingly.







--------------------------------------------------------------------------------




12.    Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation, or ruling.


13.    No Assignment. Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest, or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 13, the Company and its Affiliates shall have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.


14.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors, and assigns.


15.    Legal Fees. In the event that either Party commences mediation,
arbitration, or litigation to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.


16.    Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.


17.
Code Section 409A.



(a)    To the extent any provision of this Agreement or action by the Company
would subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with, or be exempt from, Code Section 409A, and this Agreement shall be
administered accordingly and interpreted and construed on a basis consistent
with such intent. Notwithstanding any provision of this Agreement to the
contrary, no termination or similar payments or benefits (which constitute
“non-qualified deferred compensation” under Code Section 409A) shall be payable
hereunder on account of Executive’s termination of employment unless such
termination constitutes a “separation from service” within the meaning of Code
Section 409A. For purposes of Code Section 409A, all installment payments of
deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments. To the extent any
reimbursements or in- kind benefit payments under this Agreement are subject to
Code Section 409A, such reimbursements and in-kind benefit payments shall be
made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv). This
Agreement may be amended to the extent necessary (including retroactively) by
the Company to avoid the application of taxes or interest under Code Section
409A, while maintaining to the maximum extent practicable the original intent of
this Agreement. This Section 17 shall not be construed as a guarantee of any
particular tax effect for Executive’s benefits under this Agreement and the
Company does not guarantee that any such benefits will satisfy the provisions of
Code Section 409A.







--------------------------------------------------------------------------------




(b)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, only to the extent required pursuant to Code Section 409A, payments due
under this Agreement that are deemed to be deferred compensation shall be
subject to a six-month delay following the Termination Date; and all delayed
payments shall be accumulated and paid in a lump-sum payment as of the first day
of the seventh month following the Termination Date (or, if earlier, as of
Executive’s death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six- month period (based on the prime rate as reflected
in the Wall Street Journal). Any portion of the benefits hereunder that were not
otherwise due to be paid during the six-month period following the Termination
Date shall be paid to Executive in accordance with the payment schedule
established herein.


18.    Scope of Company and Affiliate Obligations. Although the Company and its
Affiliates may have jointly obligated themselves to Executive under certain
provisions of this Agreement, in no event shall Executive be entitled to more
than what is explicitly provided for hereunder, such that no duplicative
payments shall be provided under this Agreement.


19.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, but excluding”;
(c) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority, or instrumentality; (d) indications of time
of day shall be based upon the time applicable to the location of the principal
headquarters of the Company; (e) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (f) all references to preambles, recitals, sections, and exhibits
are to preambles, recitals, sections, and exhibits in or to this Agreement; (g)
the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” (and the like)
refer to this Agreement as a whole (including exhibits); (h) any reference to a
document or set of documents, and the rights and obligations of the parties
under any such documents, means such document or documents as amended from time
to time, and all modifications, extensions, renewals, substitutions, or
replacements thereof; (i) all words used shall be construed to be of such gender
or number as the circumstances and context require; (j) the captions and
headings of preambles, recitals, sections, and exhibits appearing in or attached
to this Agreement have been inserted solely for convenience of reference and
shall not be considered a part of this Agreement, nor shall any of them affect
the meaning or interpretation of this Agreement or any of its provisions and (k)
all accounting terms not specifically defined herein shall be construed in
accordance with GAAP. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement.


20.    Definitions. As used in this Agreement, the terms defined in this Section
20 have the meanings set forth below.





--------------------------------------------------------------------------------






(a)    “1934 Act” means the Securities Exchange Act of 1934.


(b)    “Affiliate” means each Business Entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Company, where
“control” means
(i) the ownership of 51% or more of the Voting Securities or other voting or
equity interests of any Business Entity, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Business Entity.


(c)    “Agreement” means this employment agreement, made and entered into as of
the Effective Date, by and between the Parties.


(d)
“Annual Base Salary” has the meaning set forth in Section 3(a).



(e)    “Average Incentive Bonus” means the average of Incentive Bonuses
determined for the immediately preceding three completed fiscal year performance
periods of the Company; provided, however, that if an Incentive Bonus has not
yet been determined for a previously completed fiscal year performance period as
of the Termination Date, then Target Bonus shall be used with respect to such
fiscal year for purposes of calculating the Average Incentive Bonus. For
purposes of calculating the Average Incentive Bonus, fiscal years for which no
bonus was determined to have been earned shall be included in the calculation of
the three-year average.


(f)    “Base Compensation” means the amount equal to the sum of (i) the greater
of Executive’s then-current Annual Base Salary or Executive’s Annual Base Salary
as of the date one day prior to the Change in Control, and (ii) the Average
Incentive Bonus.


(g)
“Benefit” has the meaning set forth in Section 4(f)(i).

(h)
“Board” means the Board of Directors of the Company.



(i)    “Business Entity” means any corporation, partnership, limited liability
company, joint venture, association, partnership, business trust or other
business entity.


(j)
“Change in Control” means the first to occur of the following:



(i)    The acquisition in one or more transactions by any “person” (for purposes
of this definition, as such term is used for purposes of Section 13(d) or 14(d)
of the 1934 Act) of “beneficial ownership” (for purposes of this definition,
within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 50% or more
of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, that for purposes of this definition, the Voting
Securities acquired directly from the Company by any person shall be excluded
from the determination of such person’s beneficial ownership of Voting
Securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding); or


(ii)    During any 12-month period, the individuals who are members of the
Incumbent Board cease for any reason to constitute more than 50% of the Board;





--------------------------------------------------------------------------------




provided, however, that if the election, or nomination for election by the
Company’s shareholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or


(iii)    The consummation of a merger or consolidation involving the Company if
the Company’s shareholders immediately before such merger or consolidation do
not own, directly or indirectly immediately following such merger or
consolidation, more than 50% of the combined voting power of the outstanding
voting securities of the corporation resulting from such merger or consolidation
in substantially the same proportion as their ownership of the Voting Securities
immediately before such merger or consolidation; or


(iv)    The consummation of a complete liquidation or dissolution of the Company
or an agreement for the sale or other disposition of all or substantially all of
the assets of the Company; or


(v)    Acceptance by the Company’s shareholders of shares in a share exchange if
the Company’s shareholders immediately before such share exchange do not own,
directly or indirectly immediately following such share exchange, more than 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because 50% or more of the then outstanding Voting Securities is acquired
by (A) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its Affiliates, or
(B) any corporation that, immediately prior to such acquisition, is owned
directly or indirectly by the Company’s shareholders in the same proportion as
their ownership of stock in the Company immediately prior to such acquisition.


Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person (the “Subject Person”) acquires beneficial
ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company that, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares beneficially owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Voting Securities that increases the percentage of the
then outstanding Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall be deemed to have occurred.





--------------------------------------------------------------------------------






Notwithstanding anything in this Change in Control definition to the contrary,
in the event that any amount or benefit under this Agreement constitutes
deferred compensation and the settlement of or distribution of such amount or
benefit is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.


(k)
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act



of 1985.


(l)
“Code” means the Internal Revenue Code of 1986.



 
(m)
“Company” means Heritage Financial Corporation.



(n)
“Competitor” means a bank, savings bank, savings and loan association,




credit union, or similar financial institution.


(o)    “Confidential Information” means confidential or proprietary, non- public
information concerning the Company or its Affiliates, including research,
development, designs, formulae, processes, specifications, technologies,
marketing materials, financial and other information concerning customers and
prospective customers, customer lists, records, data, computer programs, source
codes, object codes, database structures, trade secrets, proprietary business
information, pricing and profitability information and policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation, and
other information not generally available to the public.
(p)    “Covered Period” means the period beginning six months prior to a Change
in Control and ending on the date that is 24 months after the Change in Control.


(q)    “Deferred Compensation Plan” means the Heritage Financial Corporation
Deferred Compensation Plan, as may be amended from time to time.


(r)    “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Company.


(s)
“Effective Date” means July 1, 2019.



(t)
“Employment Period” has the meaning set forth in Section 1.



(u)
“Excise Tax” means the excise tax imposed under Code Section 4999.






--------------------------------------------------------------------------------






(v)
“Executive” means David A. Spurling.



(w)
“FDIA” means the Federal Deposit Insurance Act.



(x)
“FDIC” means the Federal Deposit Insurance Corporation.



(y)    “Good Reason” means the occurrence of any one of the following events,
unless Executive agrees in writing that such event shall not constitute Good
Reason:


(i)    A material and adverse change in the nature, scope, or status of
Executive’s position, authorities, or duties from those in effect in accordance
with Section 2 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;


(ii)    A material reduction in Executive’s Annual Base Salary or Target Bonus
opportunity, or a material reduction in Executive’s aggregate benefits or other
compensation plans in effect immediately following the Effective Date, or if
applicable and greater, immediately prior to the Covered Period;


(iii)    A relocation of Executive’s primary place of employment of more than 35
miles from the Principal Business Location immediately following the Effective
Date, or if applicable, prior to the Covered Period, or a requirement that
Executive engage in travel that is materially greater than prior to the Covered
Period;


(iv)    The failure by an acquirer to assume this Agreement at the time of a
Change in Control; or
(v)
A material breach by the Company of this Agreement.



Notwithstanding any provision of this Good Reason definition to the contrary,
(A) prior to Executive’s Termination for Good Reason, Executive must give the
Company written notice of the existence of any condition set forth in a clause
immediately above within 90 days of its initial existence and the Company shall
have 30 days from the date of such notice in which to cure the condition giving
rise to Good Reason, if curable, and if, during such 30-day period, the Company
cures the condition giving rise to Good Reason, such condition shall not
constitute Good Reason and (B) any Termination for Good Reason must occur within
six months of the initial existence of the condition constituting Good Reason.


(z)
“Heritage Board” means the Board of Directors of Heritage Bank.



(aa) “Incentive Bonus” has the meaning set forth in Section 3(b), and for
purposes of determining a Severance Amount, the term shall include any amounts
subject to Executive’s elective deferrals under a deferred compensation plan of
the Company and shall specifically exclude Company contributions under a
deferred compensation plan of the Company.


(bb)    “Incumbent Board” means the members of the Board as of the Effective
Date.





--------------------------------------------------------------------------------






(cc)    “Inventions” means any and all inventions, innovations, technology,
trade secrets, mask works, ideas, concepts, plans, processes, formulas, source
and object codes, data, databases, programs, works of authorship, know-how,
improvements, discoveries, developments, designs, methods, techniques, forms,
templates, outlines, systems, procedures, methods, processes, and algorithms,
whether or not patentable, copyrightable or protectable as trade secrets,
including all improvements thereto and derivative works thereof, and including
all copies and tangible embodiments thereof, in whatever form or medium.


(dd)    “IRS” means the United States Internal Revenue Service.


(ee)    “Minimum Benefits” means, as applicable, the following:


(i)    Executive’s earned but unpaid Annual Base Salary for the period ending on
the Termination Date;


(ii)    Executive’s earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date; provided, however, that Executive
shall not be entitled to any Incentive Bonus in the event of a Termination for
Cause;


(iii)    Executive’s accrued but unpaid vacation pay for the period ending on
the Termination Date;


(iv)    Executive’s unreimbursed business expenses and all other items earned
and owed to Executive by the Company through and including the Termination







--------------------------------------------------------------------------------





Date, provided that all required submissions for expense reimbursement are made
in accordance with the Company’s expense reimbursement policy and within 15 days
following the Termination Date; and


(v)    The benefits, incentives, and awards described in Section 4(g)(i).
(ff)    “Parties” means the Company and Executive.
(gg) “Principal Business Location” means the Company’s primary office located in
Tacoma, WA, or as mutually agreed by the Parties.


(hh)    “Reduced Amount” has the meaning set forth in Section 4(f)(i).


(ii)“Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.


(jj)    “Repayment Amount” has the meaning set forth in Section 4(f)(iv).


(kk) “Restricted Area” means the area that encompasses a 25-mile radius from
each banking or other office location of the Company and its Affiliates;
provided, however, that in the event of a Change in Control, the Restricted Area
shall be determined as of the date immediately preceding the Change in Control.


(ll) “Restricted Period” means at all time during the Employment Period and for
a period of 12 months with respect Sections 6(c)(i), 6(c)(v) and a period of 24
months with respect to Sections 6(c)(ii), 6(c)(iii), and 6(c)(iv) immediately
following the termination of Executive’s employment for any reason, whether such
termination occurs during the Employment Period or thereafter; provided,
however, that with respect to any termination that occurs during a Covered
Period the Restricted Period, in all cases, shall be a period of 12 months;
provided further, that in the event of delivery of notice of non-renewal of this
Agreement by the Company and the termination of Executive’s employment as of or
following the end of the Employment Period, the Restricted Period, in all cases
shall end as of the Executive’s last day of employment.


(mm) “Restrictive Covenant” has the meaning set forth in Section 6.
(nn)    “Severance Amount” means
(i)    For any Termination that occurs during the Employment Period and not
during a Covered Period, an amount equal to 100% of Executive’s Base
Compensation as of the respective Termination; or


(ii)    For any Termination that occurs during a Covered Period, an amount equal
to 200% of Executive’s Base Compensation as of the respective Termination.
(oo) “Severance Restrictions” means any applicable statute, law, regulation, or
regulatory interpretation or other guidance, including FIL-66-2010 and any
related or successor FDIC guidance, that would require the Company or any
Affiliate to seek or demand repayment or





--------------------------------------------------------------------------------




return of any payments made to Executive for any reason, including the Company,
an Affiliate or their successors later obtaining information indicating that
Executive has committed, is substantially responsible for, or has violated, the
respective acts or omissions, conditions, or offenses outlined under 12 C.F.R.
359.4(a)(4).


(pp) “Specified Employee” means any person who is a “key employee” (as defined
in Code Section 416(i) without regard to paragraph (5) thereof), as determined
by the Company based upon the 12-month period ending on each December 31st (such
12-month period is referred to below as the “identification period”). If
Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period. For
purposes of determining whether Executive is a key employee, “compensation”
means Executive’s W-2 compensation as reported by the Company for a particular
calendar year.


(qq)    “Subject Person” has the meaning set forth in Section 20(i).


(rr) “Substantial Business Efforts” means marketing, promotional, purchasing,
sales, or solicitation activities undertaken on behalf of the Company or an
Affiliate, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid, proposal, or request for any of the
foregoing or (B) visits to the site of the actual or potential business
development and other similar meetings or visits (conducted alone or with other
employees of the Company or an Affiliate), where such activities would enjoy a
reasonable prospect of success in the absence of any breach of this Agreement.


(ss)    “Target Bonus” has the meaning set forth in Section 3(b).


(tt) “Termination” means a termination of Executive’s employment with the
Company and all Affiliates during the Employment Period either:


(i)By the Company, other than (A) a Termination for Cause or (B) a termination
as a result of Executive’s death or Disability; or


(ii)
By Executive for Good Reason.



(uu) “Termination Date” means the date of termination (whether or not such
termination constitutes a “Termination”) of Executive’s employment with the
Company and all Affiliates.


(x)“Termination for Cause” means a termination of Executive’s employment by the
Company as a result of any of the following (in each case as determined by the
Board):
(i)    Executive’s willful and continuing failure to perform Executive’s
obligations hereunder, which failure is not remedied within ten business days
after receipt of written notice of such failure from the Company;


(ii)    Executive’s conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;





--------------------------------------------------------------------------------






(iii)
Executive’s breach of fiduciary responsibility;



(iv)    An act of dishonesty by Executive that is materially injurious to the
Company or an Affiliate;


(v)    Executive’s engagement in one or more unsafe or unsound banking practices
that have a material adverse effect on the Company or an Affiliate;


(vi)    Executive’s removal or permanent suspension from banking pursuant to
Section 8(e) of the FDIA or any other applicable state or federal law;


(vii)
A material breach by Executive of this Agreement;



(viii)    An act or omission by Executive that leads to a material harm
(financial or reputational) to the Company or an Affiliate in the community; or


(ix)
A material breach of Company policies as may be in effect from

time to time.


Further, a Termination for Cause shall be deemed to have occurred if,
during the twelve (12) month period following the termination of Executive’s
employment with the Company and any Affiliate, facts and circumstances arising
during the Employment Term are discovered that would have warranted a
Termination for Cause.


Further, with respect to subsections (i), (vii), (viii), and (ix) of this
definition, Executive shall be entitled to at least 30 days’ prior written
notice of the Company’s intention to terminate Executive’s employment in a
Termination for Cause, which notice shall specify the grounds for the
Termination for Cause; and Executive shall be provided a reasonable opportunity
to cure any conduct or act, if curable, alleged as grounds for the Termination
for Cause, and a reasonable opportunity to present to the Board Executive’s
position regarding any dispute relating to the existence of any grounds for
Termination for Cause.


Further, all rights Executive has or may have under this Agreement shall be
suspended automatically during (A) the pendency of any investigation (such
suspension not exceeding 60 days) by the Board or its designee, or (B) any
negotiations (without regard to such 60 day limitation) between the Board or its
designee and Executive regarding any actual or alleged act or omission by
Executive of the type that would warrant a Termination for Cause and any such
suspension shall not give rise to a claim of Good Reason by Executive.


(ww) “Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.


21.    Survival.    The provisions of Section 6 shall survive the termination of
this Agreement.







--------------------------------------------------------------------------------




[Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and Executive acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.




HERITAGE FINANCIAL CORPORATION


By:
____________________________________ Jeffrey J. Deuel

President and Chief Executive Officer




EXECUTIVE


By:
_____________________________________ David A. Spurling








--------------------------------------------------------------------------------





EXHIBIT A


AGREEMENT AND RELEASE AND WAIVER


This AGREEMENT AND RELEASE (“Agreement”) is made and entered into by and between
HERITAGE FINANCIAL CORPORATION (the “Company”) and [     ] (“Executive”).


WHEREAS, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and


WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [     ], as amended (the “Employment
Agreement”).


NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:


1.Termination of Employment. Executive’s employment with the Company shall
terminate effective as of the close of business on [     ] (the “Termination
Date”).


2.Compensation and Benefits. Subject to the terms of this Agreement, the Company
shall compensate Executive under this Agreement as follows (collectively, the
“Severance Payments”):
(a)    Severance Amount. [     ].


(b)    Accrued Salary and Vacation. Executive shall be entitled to a lump sum
payment in an amount equal to Executive’s earned but unpaid annual base salary
and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.
(c)
COBRA Benefits. [     ].



(d)    Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive’s
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive’s
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.







--------------------------------------------------------------------------------






A-1







--------------------------------------------------------------------------------





(e)    Withholding.    The Severance Payments shall be treated as wages and
subject to all taxes and other payroll deductions required by law.


3.Termination of Benefits. Except as provided in Section 2 above or as may be
required by law, Executive’s participation in all employee benefit (pension and
welfare) and compensation plans of the Company shall cease as of the Termination
Date. Nothing contained herein shall limit or otherwise impair Executive’s right
to receive pension or similar benefit payments that are vested as of the
Termination Date under any applicable tax-qualified pension or other plans,
pursuant to the terms of the applicable plan.


4.Release of Claims and Waiver of Rights. Executive, on Executive’s own behalf
and that of Executive’s heirs, executors, attorneys, administrators, successors,
and assigns, fully releases and discharges the Company, its predecessors,
successors, parents, subsidiaries, affiliates, and assigns, and its and their
directors, officers, trustees, employees, and agents, both in their individual
and official capacities, and the current and former trustees and administrators
of each retirement and other benefit plan applicable to the employees and former
employees of the Company, both in their official and individual capacities (the
“Releasees”) from all liability, claims, demands, and actions Executive now has,
may have had, or may ever have, whether currently known or unknown, as of or
prior to Executive’s execution of this Agreement (the “Release”), including
liability claims, demands, and actions:


(a)    Arising from or relating to Executive’s employment or other association
with the Company, or the termination of such employment,
(b)
Relating to wages, bonuses, other compensation, or benefits,

(c)
Relating to any employment or change in control contract,

(d)
Relating to any employment law, including

(i)
The United States and State of Washington Constitutions,

(ii)
The Civil Rights Act of 1964,

(iii)
The Civil Rights Act of 1991,

(iv)
The Equal Pay Act,

(v)
The Employee Retirement Income Security Act of 1974,

(vi)
The Age Discrimination in Employment Act (the “ADEA”),

(vii)
The Americans with Disabilities Act,

(viii)
Executive Order 11246, and



(ix)
Any other federal, state, or local statute, ordinance, or regulation relating to
employment,






--------------------------------------------------------------------------------




(e)
Relating to any right of payment for disability,

(f)
Relating to any statutory or contractual right of payment, and



(g)    For relief on the basis of any alleged tort or breach of contract under
the common law of the State of Washington or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.


Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the State of Washington.


5.Exclusions from General Release. Excluded from the Release are any claims or
rights that cannot be waived by law, as well as Executive’s right to file a
charge with an administrative agency or participate in any agency investigation.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation. Executive is also waiving the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.


Notwithstanding the foregoing, Executive is not waiving the right to report
possible securities law violations to the Securities and Exchange Commission and
other governmental agencies or the right to receive any resulting whistleblower
awards.
6.
Covenant Not to Sue.

(a)    A “covenant not to sue” is a legal term that means Executive promises not
to file a lawsuit in court. It is different from the release of claims and
waiver of rights contained in Section 4 above. Besides waiving and releasing the
claims covered by Section 4 above, Executive shall never sue the Releasees in
any forum for any reason covered by the Release. Notwithstanding this covenant
not to sue, Executive may bring a claim against the Company to enforce this
Agreement, to challenge the validity of this Agreement under the ADEA or for any
claim that arises after execution of this Agreement. If Executive sues any of
the Releasees in violation of this Agreement, Executive shall be liable to them
for their reasonable attorneys’ fees and costs (including the costs of experts,
evidence, and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Company shall have no obligation to make any further Severance Payments.


(b)    If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





7.Representations by Executive. Executive warrants that Executive is legally
competent to execute this Agreement and that Executive has not relied on any
statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after Executive has signed this Agreement and acknowledges understanding
that this Agreement shall not become effective or enforceable until seven days
after Executive has signed this Agreement (the “Effective Date”), as evidenced
by the date set forth below Executive’s signature on the signature page hereto.
Any revocation must be in writing and directed to [     ]. If sent by mail, any
revocation must be postmarked within the seven-day period described above and
sent by certified mail, return receipt requested.


8.Restrictive Covenants. Section 6 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.


9.Non-Disparagement. Executive shall not engage in any disparagement or
vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill.
10.
Company Property.

(a)    Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.


(b)    Executive shall not, at any time on or after the Termination Date,
directly or indirectly use, access, or in any way alter or modify any of the
databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates. Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.


11.No Admissions. The Company denies that the Company or any of its affiliates,
or any of their employees or agents, has taken any improper action against
Executive, and this Agreement shall not be admissible in any proceeding as
evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.





--------------------------------------------------------------------------------






12.Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.


13.Non-Waiver. The Company’s waiver of a breach of this Agreement by Executive
shall not be construed or operate as a waiver of any subsequent breach by
Executive of the same or of any other provision of this Agreement.


14.Applicable Law; Mandatory Arbitration and Equitable Relief. All questions
concerning the construction, validity, and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by Sections 9 and 10 of the Employment Agreement as if restated herein in their
entirety.


15.Legal Fees. In the event that either Party commences mediation, arbitration,
or litigation to enforce or protect such Party’s rights under this Agreement,
the prevailing Party in any such action shall be entitled to recover reasonable
attorneys’ fees and costs (including the costs of experts, evidence, and
counsel) and other costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.


16.Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment.


17.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.


18.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.


19.Enforcement. The provisions of this Agreement shall be regarded as divisible
and separable and if any provision should be declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby. If the scope of any
restriction or requirement contained in this Agreement is too broad to permit
enforcement of such restriction or requirement to its full extent, then such
restriction or requirement shall be enforced to the maximum extent permitted by
law, and Executive hereby consents that any court of competent jurisdiction may
so modify such scope in any proceeding brought to enforce such restriction or
requirement. In addition, Executive stipulates that breach by Executive of
restrictions and requirements under this Agreement will cause irreparable damage
to the Releasees in the case of Executive’s breach and that the Company would
not have entered into this Agreement without Executive binding Executive to
these restrictions and requirements. In the event of Executive’s breach of this
Agreement, in addition to any other remedies the Company may have, and without
bond and without prejudice to any other rights and remedies that the Company may





--------------------------------------------------------------------------------




have for Executive’s breach of this Agreement, the Company shall be relieved of
any obligation to provide Severance Payments and shall be entitled to an
injunction to prevent or restrain any such violation by Executive and all
persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.


20.Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, but excluding”;
(c) references to a governmental or quasi-governmental agency, authority, or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority, or instrumentality; (d) indications of time
of day shall be based upon the time applicable to the location of the principal
headquarters of the Company; (e) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (f) all references to preambles, recitals, sections, and exhibits
are to preambles, recitals, sections, and exhibits in or to this Agreement; (g)
the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” (and the like)
refer to this Agreement as a whole (including exhibits); (h) any reference to a
document or set of documents, and the rights and obligations of the parties
under any such documents, means such document or documents as amended from time
to time, and all modifications, extensions, renewals, substitutions, or
replacements thereof; (i) all words used shall be construed to be of such gender
or number as the circumstances and context require; (j) the captions and
headings of preambles, recitals, sections, and exhibits appearing in or attached
to this Agreement have been inserted solely for convenience of reference and
shall not be considered a part of this Agreement, nor shall any of them affect
the meaning or interpretation of this Agreement or any of its provisions; and
(k) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP.


21.Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.







--------------------------------------------------------------------------------





HERITAGE FINANCIAL CORPORATION
EXECUTIVE


By:    [Name]
[Title]
Date:    


        [Name]


Date:    






